Opinion issued December 19, 2002







In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-02-00768-CV
____________

IN THE INTEREST OF J. H., A Minor



On Appeal from the 313th District Court
Harris County, Texas
Trial Court Cause No. 2001-05233J



O P I N I O N
	Appellant's brief was due September 20, 2002.  On October 15, 2002, this
Court ordered that unless appellant filed her brief within 30 days of the date of the
order, this Court would dismiss the appeal.  Thirty days since the date of the order
have expired and appellant has not filed her brief.
	Accordingly, we dismiss the appeal.  See Tex. R. App. P. 38.8(a)(1); 42.3(b).

PER CURIAM
Panel consists of Justices Nuchia, Jennings, and Radack.
Do not publish. Tex. R. App. P. 47.